Citation Nr: 1734217	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  06-32 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for left shoulder strain, rotator cuff tear, and acromiocloavicular (AC) joint separation with IVDS left upper radicular group.

2. Entitlement to compensation for total disability based on individual unemployability (TDIU) prior to February 23, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran originally requested and then canceled his hearing with a Board member.  

The Board previously considered these issues and remanded in July 2011.  On remand, the RO granted service connection for cervical and lumbar spine disabilities.  That decision is considered a full grant of the benefit sought on appeal and those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (1997)(ratings and effective dates are downstream issues, which must be separately appealed).  The RO also granted TDIU beginning February 23, 2009.


FINDINGS OF FACT

1. The 20 percent rating under Diagnostic Code 5202 was in place for more than five years, there is no evidence to show actual improvement, and the rating should be reinstated.

2. Beginning May 2, 2007, the evidence shows left arm motion limited to 90 degrees, at shoulder height, but actual motion of the left arm was beyond the midway point between the side and shoulder.

3. Beginning April 11, 2012, the evidence shows frequent left shoulder dislocation with guarding of all arm movements.

4. The weight of the evidence shows that the left upper extremity symptoms are mild in nature.



CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent rating for limitation of motion of the left shoulder have been met beginning May 2, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2. The 20 percent rating for left shoulder dislocation is reinstated for the entire period on appeal and the criteria for a 30 percent rating have been met from April 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2016). 

3. The criteria for a 20 percent rating, but not higher, for left upper extremity radiculopathy symptoms have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8510 (2016).

4. The criteria for TDIU compensation prior to February 23, 2009 have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The rating for the left shoulder stems from the initial grant of service connection in the December 2007 rating decision.  When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice. 

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including those from the Social Security Administration.  VA provided examinations for the shoulder disability in August 2008, May 2007, April 2012, and May 2016.  The AOJ substantially complied with the Board's remand directives by obtaining VA treatment records and the April 2012 and May 2016 VA examinations.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran and his friend raised contentions that the examinations are not an accurate reflection of his disability because the examiners manipulated his arm after he clearly experienced pain and the shoulder began to spasm and dislocate.  The Board finds that the examinations are adequate to rate his disability picture because they examiners measured his disability with objective testing.  The subjective complaints of pain and other functional effects of the shoulder are well documented and will be considered in determining the disability rating.  When taken as a whole, the examinations provide evidence of active and passive motion, range of the opposite joint, and identify the shoulder as a non-weight-bearing joint.  Further, the Veteran has not raised any contention regarding the Court's holding in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  As such, the Board will proceed to the merits.

III. Rating Analysis

The Veteran contends that his left shoulder disability is worse than the rating assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a first consideration, the Board notes that the Veteran's left shoulder was originally rated 20 percent under Diagnostic Code 5202, which is part of the schedule for rating the musculoskeletal system.  38 C.F.R. § 4.71a.  In the December 2007 rating decision that assigned the original disability rating, the RO found that the Veteran had infrequent episodes of dislocation of the scapulohumeral joint with guarding of arm movements only at shoulder level.  In June 2016, the RO granted a 40 percent rating for the Veteran's left shoulder, changing the Diagnostic Code to 8510 for diseases of the peripheral nerves.  38 C.F.R. § 4.124a.  The Supplemental Statement of the Case, which granted the 40 percent rating, was sent to the Veteran but is not associated with the claims file and could not be located when requested by the Board.  In Murray v. Shinseki, the Court held that changing a Diagnostic Code could be considered an effective reduction to zero percent and a violation of the protective regulation.  24 Vet. App. 420, 426-427 (2011).  

In Murray, the veteran's rating had been in place for over 20 years.  Here, the Veteran's rating was in place for more than five years but less than 20.  Typically in such a situation, a rating cannot be reduced unless there is a showing of actual improvement in disability.  See Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.10); 38 C.F.R. § 3.344.  The musculoskeletal aspect of the Veteran's disability has not changed or improved.  Instead, the evidence shows that he also has a neurologic aspect to his disability.  Following guidance from the Court in Murray, the Board finds that the 20 percent rating under Diagnostic Code 5202 should be reinstated.  

As noted above, the Veteran's left shoulder has been rated 20 percent under Diagnostic Code (DC) 5202 for fibrous union with recurrent dislocation.  The Veteran's left arm is his major, or dominant arm.  Diagnostic Code 5202 provides for a 20 percent rating for fibrous union with infrequent episodes of recurrent dislocation and guarding of movement only at the shoulder level, and the higher, 30 percent rating for frequent episodes of dislocation and guarding of all arm movements.  38 C.F.R. § 4.71a.  Diagnostic Code 5201 addresses limitation of arm motion and provides for a 20 percent rating for limitation of the major arm at the shoulder level, a 30 percent rating for limitation of the major arm to midway between the side and shoulder level, and a maximum, 40 percent rating for limitation of the major arm to 25 degrees from the side.  Plate I shows that normal shoulder flexion and abduction are to 180 degrees and shoulder height is 90 degrees.  Diagnostic Code 5203 provides for ratings for impairment of the clavicle or scapula.  Diagnostic Code 5200 addresses ankylosis in the joint.  

The Veteran also received a rating for neurologic abnormality in the upper radicular group of the left arm under Diagnostic Code 8510.  Diagnostic Code 8510 provides for a 20 percent rating for mild incomplete paralysis of the major arm, 40 percent for moderate incomplete paralysis of the major arm, 50 percent for severe incomplete paralysis, and 70 percent for complete paralysis evidenced by severe effects on all shoulder and elbow movements but hand and wrist movements not affected.  38 C.F.R. § 4.124a, DC 8510. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the musculoskeletal symptoms of the left shoulder disability have been met.  See 38 C.F.R. § 4.71a, DC 5201, 5202.  In addition to the 20 percent for recurrent dislocation, a separate 20 percent rating for limitation of motion is warranted beginning May 2, 2007.  Additionally, beginning April 11, 2012, the left shoulder disability met the criteria for a 30 percent rating for frequent dislocation.    

In an April 2004 statement, the Veteran reported chronic dislocations in the left shoulder and muscle spasms.  A September 2005 private treatment record shows full motion of the left shoulder, mild crepitus, no instability, and no weakness.  The Veteran noted pain that was worse with movement.  During the August 2006 examination, the Veteran reported pain, stiffness, flare-ups with any strenuous activity, and episodes of dislocation often.  The examiner recorded flexion to 100 degrees and abduction to 120 degrees with pain.  It was noted that the Veteran stopped motion when he experienced pain.  The examiner found no additional limitation after repetitive motion and could not speculate on loss of range of motion during a flare-up.  The examination showed no fatigue, weakness, lack of endurance, instability, effusion, tenderness, guarding, ankylosis, or problems with activities of daily living.  The examiner noted that the shoulder was a non-weight bearing joint.

The May 2007 examiner recorded pain, stiffness, dislocation one to three times per month, and locking several times per year but no deformity, giving way, weakness, or instability.  The examiner recorded 90 degrees of active flexion, 130 degrees of passive flexion, 45 degrees of flexion against resistance, 110 degrees of active abduction, 130 degrees of passive abduction, 45 degrees of abduction against resistance, and no additional loss of range of motion after repetition.  The examination showed no loss of bone or partial loss and no ankylosis.  The examiner noted that the Veteran would experience the following functional impacts: moderate impact on chores, shopping, traveling, and feeding; severe impacts or preventing exercise, sports, and recreation; and mild impact on bathing, toileting, and grooming.  The examiner also identified the shoulder as a non-weight bearing joint.  

In an April 2008 statement, a friend wrote that the Veteran's shoulder continued to cause him difficulties in employment and recreation.  The Veteran wrote that shoulder and back pain are so severe that he is unable to drive more than short distances, had difficulty preparing more than basic meals, and had to avoid certain sleeping positions.  MW agreed, writing that he had significant shoulder pain with profound effects on his activities of daily living.  She indicated that she often drove because the Veteran's shoulder caused him discomfort and he had difficulty cooking involved meals.  A May 2008 treatment record shows left shoulder flexion to 90 degrees, abduction to 60 degrees, no muscle atrophy, and mild tenderness on the left scapula area.

Upon examination in April 2012, flexion and abduction were to 90 degrees with observed pain.  The Veteran could perform repetitive use testing with no additional loss of motion.  There was functional loss in the form of less movement than normal and pain.  During the examination, the Veteran reported flare-ups with twitches and spasms in the arm with pain.  He had positive test results for rotator cuff tears, frequent episodes of recurrent dislocation and guarding of all arm movements on the left side, decreased muscle strength on flexion and abduction, and no ankylosis.  

In an April 2013 statement, the Veteran wrote that he had pain just standing or walking and increased pain when driving, moving the arm overhead, and wiping himself after toileting. 

During the May 2016 examination, the Veteran reported flare-ups with pain, stiffness, limited range of motion, and occasional dislocation.  The examiner recorded flexion and abduction to 90 degrees and pain on examination that caused functional loss but no additional limitation after repetition.  The examiner noted that limited range of motion caused him to be unable to perform physical activities such as heavy lifting and overhead activities, and pain, fatigue, and lack of endurance, would significantly limit functional ability over time and during flare-ups but such limitation cannot be described in terms of degrees of motion.  The Veteran had positive test results for rotator cuff conditions and functional loss or impairment in the form of weakness, limited range of motion, and inability to write at times.  The examiner noted active movement against some resistance on forward flexion and abduction but not full strength, no atrophy, no ankylosis, no instability, and no scapula, clavicle, AC joint, or sternoclavicular conditions.

Given the above, the Board finds that beginning on May 2, 2007, the evidence shows that the Veteran experienced limitation of arm motion to the shoulder level, but not midway between the side and shoulder.  The May 2007 examiner recorded the Veteran with active flexion to 90 degrees.  Examinations and treatment records continued to show flexion and abduction limited to 90 degrees, which is shoulder level.  Prior to May 2, 2007, the evidence does not show a compensable level of limitation of arm motion.  The August 2006 examiner recorded flexion to 100 degrees and abduction to 120 degrees with pain and noted that the Veteran stopped moving when he experienced pain.  The Veteran has asserted that the August 2006 examination is not accurate.  However, the Board finds the examination results accurate and probative.  The examiner noted that the Veteran experienced pain and stopped moving.  A private provider in September 2005 also found that he had full motion of the left shoulder.  Further, the 2006 examiner found no additional limitation after repetitive motion, no fatigue, no weakness, and no lack of endurance.  As such, a compensable rating for limitation of motion is appropriate beginning May 2, 2007, but not before.  See 38 C.F.R. § 4.71a, DC 5201.

The weight of the evidence does not support a rating in excess of 20 percent for limitation of left arm motion.  The Veteran's flexion was 90 degrees in May 2008 treatment, the April 2012 examination, and May 2016 examination.  His abduction was measured as 110 degrees in May 2007 and 90 degrees in April 2012 and May 2016.  Although the May 2008 treatment record shows abduction to 60 degrees, flexion was 90 degrees and the other records show abduction to 90 degrees or greater.  As such, the Board finds this measurement an outlier and not indicative of the Veteran's overall arm motion.  The Board has considered the reports of pain, fatigue, lack of endurance, decreased strength and motion against resistance, and limitations in activities, such as driving.  Nevertheless, the Veteran had actual, active motion to 90 degrees.  See Mitchell, 25 Vet. App. at 32.  With regard to flare-ups, the Veteran had the opportunity to describe the effects but did not provide evidence as to how the motion of his arm was further limited during flares, and the examiners could not speculate as to limitation in terms of degrees.  With flexion and abduction to 90 degrees, the Veteran could move his arm beyond the midway point to shoulder level.  For these reasons, a rating in excess of 20 percent is not appropriate.  See 38 C.F.R. § 4.71a, DC 5201.

As noted above, the Veteran receives 20 percent compensation for recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level.  The evidence reflects such.  However, prior to April 11, 2012, the evidence does not show frequent recurrent episodes of dislocation with guarding of all arm movements to warrant a higher rating.  During the August 2006 examination, the Veteran reported episodes of dislocation often, but the examiner found no evidence of guarding.  The May 2007 examiner recorded dislocation one to three times per month.  There is no evidence of guarding and the enumerated occurrence of dislocation is one to three times per month.  Therefore, the Board finds the Veteran's left shoulder did not satisfy the criteria for a rating in excess of 20 percent for dislocation prior to April 11, 2012.  See 38 C.F.R. § 4.71a, DC 5202. 

The April 2012 examiner indicated that the Veteran had frequent episodes of recurrent dislocation and guarding of all arm movements on the left side.  The May 2016 examiner found no scapula, clavicle, AC joint, or sternoclavicular conditions and did not complete the section on recurrent dislocation of the scapulohumeral joint.  Resolving doubt in the Veteran's favor and in the absence of evidence to the contrary, the Board finds that the Veteran continued to experience frequent episodes of dislocation with guarding of all arm movements.  As such, he satisfied the criteria for the maximum, 30 percent rating for left shoulder dislocation beginning April 11, 2012.  See 38 C.F.R. § 4.71a, DC 5202.

After a review of the record, the Board finds that the evidence supports the criteria for a 20 percent rating, not a 40 percent rating, for radiculopathy symptoms in the left upper extremity.  See 38 C.F.R. § 4.124a, DC 8510.

The evidence shows mild radicular symptoms in the left upper extremity.  In an April 2004 statement, the Veteran reported pinched nerves in his shoulder.  A September 2008 examination of the spine shows posterior neck and center lumbar pain with radiation into extremities, four out of five motor strength at the left elbow and wrist, a normal sensory exam, and hypoactive reflexes at left biceps and triceps.  In an April 2013 statement, the Veteran wrote that he had numbness just standing or walking and increased numbness when driving or moving the arm over his head or behind his back.  He believed he had nerve damage.  The May 2016 cervical examination revealed normal strength in the left arm, no atrophy, normal reflexes, normal sensation, mild left upper extremity constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and mild numbness.  The examiner identified the upper radicular group as the nerves involved and classified the overall severity as mild.  

In sum, the evidence shows that the Veteran experienced neurologic symptoms in his left arm in the form of pain, numbness, hypoactive reflexes, and paresthesias/dysesthesias.  There is no evidence of muscle atrophy or presentation of physical abnormality from the neurologic condition.  Weakness was considered in the analysis and award of a 20 percent rating for limitation of arm motion.  A duplicate award for weakness under this code would constitute impermissible pyramiding.  Moreover, the Board finds the May 2016 examiner's classification of mild symptoms very probative as the examiner is trained at making such determinations.  Mild incomplete paralysis of the upper radicular group warrants a 20 percent rating, but not higher.  See 38 C.F.R. § 4.124a, DC 8510. 

The Board notes that although the Veteran's 40 percent rating under Diagnostic Code 8510 has been changed to 20 percent, he now receives three 20 percent ratings, which combine for a higher total rating for the left shoulder disability.  The Veteran therefore is not prejudiced by the change.  Accordingly, notice rules relating to reductions are not applicable here.  38 C.F.R. § 3.105(e). 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive higher disability ratings for his left shoulder disability based on the evidence of record.  See 38 C.F.R. §§ 4.71a, 4.124a.  Within the periods of increased ratings assigned, the evidence shows generally the same symptoms such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The Board finds that the criteria for compensation based on TDIU have not been met prior to February 23, 2009.  See 38 C.F.R. § 4.16.  During that time period, the Veteran was service-connected for the left shoulder, cervical and lumbar spine disabilities, and radiculopathy of the left lower extremity.  Given the increased ratings in this Board decision, his combined rating was 70 percent and he met the schedular criteria for TDIU.  See 38 C.F.R. §§ 4.25, 4.16.  In his application for TDIU, the Veteran reported three years of college course work in computer science, electronics, and business management.  Social Security Administration records show he had an Associate's Degree.  His work history consists of computer and technology support and consulting.  

In an April 2007 statement, the Veteran's friend MB wrote that the Veteran could not do work that required much lifting, crawling, or overhead work, but he was able to do consulting and diagnostic work.  MB wrote that in the computer business, like that of the Veteran's, the money is in full service, which posed problems for the Veteran with his shoulder.  The May 2007 examiner found moderate impact on activities such as chores, shopping, travel, and feeding.  The Veteran's friend TB wrote in April 2008 that the Veteran changed work fields, jobs, and positions trying to find something that would not require the use of his shoulder.  An examiner in September 2009 documented that the Veteran was not working, his neck and back were contributing factors, but his left shoulder pain continued to be the worst problem.  When he last worked, prolonged sitting and any lifting would cause shoulder pain.  The Veteran and MW reported that he could not drive long distances, like to the VA medical center, but that he could drive short distances.  

The evidence shows that the Veteran's left shoulder disability prevented him from doing activities above shoulder level.  He also could not lift heavy items or engage in other strenuous movements.  However, it was not until the May 2016 examination that the evidence showed effects on tasks such as writing.  The evidence does not show that his shoulder or other service-connected disabilities prevented him from doing sedentary work.  The Veteran's work history and education in computer science appear to make him eligible for sedentary work.  Indeed, MB reported that he worked in consulting and diagnostics.  He was able to drive short distances to a job.  Furthermore, in his February 2016 application, the Veteran reported that he worked until 2001 when he had a "breakdown" after the events of September 11th.  His statement indicates that he worked until his mental health prevented him from doing so.  The Veteran was not service connected for mental health disability until February 2009.  As such, his service-connected disabilities did not prevent him from securing or following a substantially gainful occupation prior to February 23, 2009.  See 38 C.F.R. § 4.16. 


ORDER

An initial 20 percent rating for limitation of motion beginning May 2, 2007, an increase to 30 percent for recurrent dislocation, and a 20 percent rating for neurologic symptoms in the left shoulder are granted.

Compensation for TDIU prior to February 23, 2009 is denied.  


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


